UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* Western Capital Resources, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) WCR, LLC c/o Blackstreet Capital Management, LLC 5425 Wisconsin Avenue, Suite 701 Chevy Chase, MD20815 Phone: (240) 223-1322 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) October 1, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ☐. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes ). Introduction This Amendment No. 3 to Schedule 13D is being filed with the U.S. Securities and Exchange Commission (the “
